Case 3:20-cv-04466-VC Document 51-3 Filed 01/07/21 Page 1 of 16




             EXHIBIT 9
   Case 2:20-cv-08344-JFW-RAO
            Case 3:20-cv-04466-VCDocument
                                   Document
                                          27 51-3
                                              FiledFiled
                                                   12/29/20
                                                         01/07/21
                                                              PagePage
                                                                   1 of 22 of
                                                                            Page
                                                                              16 ID #:438




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 20-8344-JFW(RAOx)                                         Date: December 29, 2020

Title:        Tralom, Inc. -v- Beazley USA Services, Inc.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Daisy Rojas                                     None Present
              Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER GRANTING DEFENDANT BEAZLEY
                                          UNDERWRITING LIMITED’S MOTION TO DISMISS
                                          PLAINTIFF’S FIRST AMENDED COMPLAINT
                                          [filed 11/30/2020; Docket No. 20]

       On November 30, 2020, Defendant Beazley Underwriting Limited (“Beazley”) filed a Motion
to Dismiss Plaintiff’s First Amended Complaint. On December 14, 2020, Plaintiff Tralom, Inc.
(“Plaintiff”) filed its Opposition. On December 21, 2020, Beazley filed a Reply. Pursuant to Rule
78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds that this matter is
appropriate for decision without oral argument. The hearing calendared for January 4, 2021 is
hereby vacated and the matter taken off calendar. After considering the moving, opposing, and
reply papers, and the arguments therein, the Court rules as follows:

        A motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the claims asserted in the complaint. “A Rule 12(b)(6) dismissal is proper only
where there is either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient facts alleged
under a cognizable legal theory.’” Summit Technology, Inc. v. High-Line Medical Instruments Co.,
Inc., 922 F. Supp. 299, 304 (C.D. Cal. 1996) (quoting Balistreri v. Pacifica Police Dept., 901 F.2d
696, 699 (9th Cir. 1988)). However, “[w]hile a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’
of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations and alterations omitted). “[F]actual allegations must be enough to raise a
right to relief above the speculative level.” Id.

     In deciding a motion to dismiss, a court must accept as true the allegations of the complaint
and must construe those allegations in the light most favorable to the nonmoving party. See, e.g.,


                                             Page 1 of 2                         Initials of Deputy Clerk dr
   Case 2:20-cv-08344-JFW-RAO
            Case 3:20-cv-04466-VCDocument
                                   Document
                                          27 51-3
                                              FiledFiled
                                                   12/29/20
                                                         01/07/21
                                                              PagePage
                                                                   2 of 23 of
                                                                            Page
                                                                              16 ID #:439




Wyler Summit Partnership v. Turner Broadcasting System, Inc., 135 F.3d 658, 661 (9th Cir. 1998).
“However, a court need not accept as true unreasonable inf erences, unwarranted deductions of
fact, or conclusory legal allegations cast in the form of factual allegations.” Summit Technology,
922 F. Supp. at 304 (citing Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981) cert.
denied, 454 U.S. 1031 (1981)).

       “Generally, a district court may not consider any material beyond the pleadings in ruling on
a Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n.
19 (9th Cir. 1990) (citations omitted). However, a court may consider material which is properly
submitted as part of the complaint and matters which may be judicially noticed pursuant to Federal
Rule of Evidence 201 without converting the motion to dismiss into a motion for summary
judgment. See, e.g., id.; Branch v. Tunnel, 14 F.3d 449, 454 (9th Cir. 1994).

       Where a motion to dismiss is granted, a district court must decide whether to grant leave to
amend. Generally, the Ninth Circuit has a liberal policy favoring amendments and, thus, leave to
amend should be freely granted. See, e.g., DeSoto v. Yellow Freight System, Inc., 957 F.2d 655,
658 (9th Cir. 1992). However, a Court does not need to grant leave to amend in cases where the
Court determines that permitting a plaintiff to amend would be an exercise in futility. See, e.g.,
Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
amend is not an abuse of discretion where the pleadings before the court demonstrate that further
amendment would be futile.”).

        For the reasons stated in Beazley’s moving and reply papers, Beazley’s Motion to Dismiss
Plaintiff’s First Amended Complaint is GRANTED. The Court signs, as modified, Beazley’s
Proposed Statement of Decision lodged with the Court on December 23, 2020 (Docket No. 26-1). 1



       IT IS SO ORDERED.




       1
         In addition to the Court’s granting of Beazley’s motion on the merits, the Court also grants
Beazley’s Motion to Dismiss Plaintiff’s First Amended Complaint due to Plaintiff’s failure to comply
with the Court’s Standing Order. The Standing Order, filed on September 14, 2020 (Docket No. 8),
provides in relevant part: “Within two days of the deadline for filing the Reply, each party shall
lodge a Proposed Statement of Decision, which shall contain a statement of the relevant facts and
applicable law with citations to case law and the record.” Standing Order § 5(f). Plaintiff failed to
timely file and still has not filed the required Proposed Statement of Decision. Pursuant to Local
Rule 7-12, “[t]he failure to file any required document, or the failure to file it within the deadline,
may be deemed consent to the granting or denial of the motion . . . .” In addition, the Standing
Order expressly provides that the “[f]ailure to lodge the Proposed Statement will result in the denial
or granting of the motion.” Standing Order § 5(f). Accordingly, Beazley’s Motion to Dismiss
Plaintiff’s First Amended Complaint is GRANTED due to Plaintiff’s failure to file the Proposed
Statement of Decision required by the Court’s Standing Order.

                                             Page 2 of 2                         Initials of Deputy Clerk dr
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 1 of 13
                                                                       4 ofPage
                                                                            16 ID #:440



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10                         UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
  12
  13    TRALOM, INC., dba THE RANCH              Case No. 2:20-CV-08344-JFW (RAOx)
        AT LIVE OAK MALIBU, a
  14    California Corporation,                  STATEMENT OF DECISION
  15                    Plaintiff,               GRANTING DEFENDANT’S
                                                 MOTION TO DISMISS
  16    v.                                       PLAINTIFF’S FIRST AMENDED
  17    BEAZLEY USA SERVICES, INC.,              COMPLAINT
        dba BEAZLEY INSURANCE
  18    SERVICES, a Delaware corporation;
        BEAZLEY UNDERWRITING
  19    LIMITED, a foreign corporation; and
        DOES 2 through 10, inclusive,
  20
                        Defendants.
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 2 of 13
                                                                       5 ofPage
                                                                            16 ID #:441



    1    STATEMENT OF DECISION GRANTING DEFENDANT’S MOTION TO
    2                 DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
    3         On November 30, 2020, Defendant Beazley Underwriting Limited
    4   (“Beazley”) filed a Motion to Dismiss Plaintiff Tralom, Inc.’s (“Tralom”) First
    5   Amended Complaint in its entirety. (Dkt. 20.) On December 14, 2020, Tralom filed
    6   its Opposition. (Dkt. 23.) On December 21, 2020, Beazley filed a Reply in Support
    7   of its Motion to Dismiss. (Dkt. 25, 26.)
    8         After considering the moving, opposing and reply papers, and the arguments
    9   set forth therein, the Court rules that Tralom failed to state a claim upon which relief
  10    can be granted and cannot establish the relief requested as a matter of law. As a result,
  11    the Court hereby dismisses Tralom’s First Amended Complaint for failure to allege
  12    a plausible claim upon which relief can be granted pursuant to Fed. R. Civ. P.
  13    12(b)(6) without leave to amend.
  14    I.    BACKGROUND
  15          Tralom owns, operates, manages, and/or controls The Ranch at Live Oak
  16    Malibu (“the Ranch”), a health and wellness camp, with in-camp dining and
  17    accommodations located at 12220 Cotharin Road, Malibu, California in the County
  18    of Ventura. (FAC (Dkt. No. 11), ¶ 1.) Beazley subscribed to the Policy issued to
  19    Tralom, which provides coverage for direct physical loss of or damage to covered
  20    properties for the policy period of August 12, 2019 to August 12, 2020. (FAC, ¶ 32.)
  21    Beazley attached a copy of the Policy to its motion to dismiss. (Dkt. 20., Ex. 1.) The
  22    Policy provides the following coverages:
  23
  24                 A. Coverage

  25
                          1. Business Income
  26                 ...
  27                 We will pay for the actual loss of Business Income you sustain
                     due to the necessary “suspension” of your “operations” during
  28

                                                   -2-
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 3 of 13
                                                                       6 ofPage
                                                                            16 ID #:442



    1               the “period of restoration”. The “suspension” must be caused by
    2               direct physical loss of or damage to property at premises which
                    are described in the Declarations [12220 Cotharin Road Malibu,
    3               CA 90265] and for which a Business Income Limit of Insurance
    4               is shown in the Declarations. The loss or damage must be caused
                    by or result from a Covered Cause of Loss.
    5                                        ***
    6
                           4. Additional Coverages
    7
    8                     a. Expenses to Reduce Loss
                          In the event of a covered loss of Business Income, we will pay
    9                     necessary expenses you incur… to avoid further loss of
  10                      Business Income.
  11                      b. Civil Authority
  12                      We will pay for the actual loss of Business Income you
                          sustain caused by action of civil authority that prohibits
  13                      access to the described premises due to direct physical loss of
  14                      or damage to property, other than at the described premises,
                          caused by or resulting from any Covered Cause of Loss. This
  15                      coverage begins 72 hours after the time of that action, and will
  16                      apply for a period of up to three consecutive weeks from the
                          date on which the coverage begins.
  17                                           ***
  18
                    F. Definitions
  19
  20                ...
  21                3. The “Period of Restoration” means the period of time that:
  22                a.    Begins 72 hours after the time of direct physical loss or
                          damage caused by or resulting from any Covered Cause of
  23                      Loss at the described premises; and
  24                b.    Ends on the earlier of:
                          (1) The date when the property at the described premises
  25                      should be repaired, rebuilt or replaced with reasonable
  26                      speed and similar quality; or
                          (2) The date when business is resumed at a new permanent
  27
                          location.
  28

                                                  -3-
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 4 of 13
                                                                       7 ofPage
                                                                            16 ID #:443



    1
    2   (FAC, ¶¶ 34-35); (Dkt. 20., Ex. 1. at p. 49) (Policy’s Business Income (Without Extra

    3   Expense) Coverage Form CP 00 32 04 02, §§ A.1; A.4; F.3) (emphasis added).

    4          The Policy contains an exclusion entitled “Microorganism Exclusion
    5   (Absolute)” that provides the following:
    6
    7                 MICROORGANISM EXCLUSION (ABSOLUTE)

    8                 This Policy does not insure any loss, damage, claim, cost,
    9                 expense or other sum directly or indirectly arising out of or
                      relating to:
  10                      mold, mildew, fungus, spores or other microorganism of any
  11                      type, nature, or description, including but not limited to any
                          substance whose presence poses an actual or potential threat
  12                      to human health.
  13                  This Exclusion applies regardless whether there is (i) any
                      physical loss or damage to Property Insured; (ii) any insured peril
  14                  or cause, whether or not contributing concurrently or in any
  15                  sequence; (iii) any loss of use, occupancy, or functionality; or
                      (iv) any action required, including but not limited to repair,
  16                  replacement, removal, cleanup, abatement, disposal, relocation,
  17                  or steps taken to address medical or legal concerns.

  18    (Dkt. 20., Ex. 1. at p. 62).

  19           On March 18, 2020, Tralom submitted a claim to Beazley seeking business

  20    interruption coverage for losses sustained as a result of state and local government

  21    orders requiring the temporary closure of its business operations (the “Claim”).

  22    (FAC, ¶ 37.) According to the FAC, the Ranch was shut down on March 19, 2020

  23    “[a]s a result of the COVID-19 pandemic and government shutdown orders.” (FAC,

  24    ¶ 25.) In its FAC, Tralom generally identifies a series of orders of civil authority

  25    relating to COVID-19, which Tralom claims impacted its business, including orders

  26    issued by Ventura County on March 17, 2020, Governor Newsom on March 19, 2020

  27    and Los Angeles Mayor Eric Garcetti on March 19, 2020 (referred to herein as

  28    “Government Orders”). (FAC, ¶¶ 18-20.) In response to the Claim, Beazley sent


                                                 -4-
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 5 of 13
                                                                       8 ofPage
                                                                            16 ID #:444



    1   Tralom a denial letter wherein Beazley stated that no coverage existed for the
    2   damages alleged to have been suffered by Tralom because there was no direct
    3   physical loss of or damage to property and coverage was excluded under the
    4   Microorganism Exclusion, among other reasons. (FAC, ¶ 38.)
    5          On August 11, 2020, Tralom filed its initial complaint. (Dkt. 1.) On October
    6   2, 2020, Tralom filed its First Amended Complaint (“FAC”) seeking declaratory
    7   judgment that Tralom’s claimed businesses interruption losses were recoverable
    8   under the Business Income provisions1 and Civil Authority provision of its Insurance
    9   Policy with Beazley (the “Policy”). (FAC, ¶¶ 48-49, 52.)
  10           Beazley has moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) on the
  11    grounds that Tralom’s FAC fails to allege a plausible claim upon which relief can be
  12    granted.
  13    II.    LEGAL STANDARD
  14           A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of
  15    the claims stated in the complaint. See Fed. R. Civ. P. 12(b)(6). To survive a motion
  16    to dismiss, the plaintiff’s complaint “must contain sufficient factual matter, accepted
  17    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
  18    U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
  19    (2007)). Whether a claim is “plausible on its face” turns on whether the complaint
  20    contains sufficient factual allegations to support a reasonable inference that the
  21    conduct occurred. See Iqbal, 556 U.S. at 678. Further, “a plaintiff's obligation to
  22    provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
  23    conclusions, and a formulaic recitation” of the elements of a cause of action.
  24    Twombly, 550 U.S. at 555; Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a motion
  25
  26    1
              In its FAC, Tralom cites to the “Expenses to Reduce Loss” provision of the
        Policy, which provides that “[i]n the event of a covered loss of Business Income, we
  27    will pay necessary expenses you incur…to avoid further loss of Business Income.
        (FAC, ¶ 35.) For ease of reference, the Business Income coverage and Expenses to
  28    Reduce Loss coverage will be referred to herein as “Business Income provisions.”

                                                   -5-
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 6 of 13
                                                                       9 ofPage
                                                                            16 ID #:445



    1   to dismiss, courts “are not bound to accept as true a legal conclusion couched as a
    2   factual allegation.”). Further, the Court need not “accept as true allegations that
    3   contradict exhibits attached to the Complaint or matters properly subject to judicial
    4   notice, or allegations that are merely conclusory, unwanted deductions of fact, or
    5   unreasonable inferences.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th
    6   Cir. 2010); see also Transphase Sys. v. Southern California Edison, 839 F. Supp.
    7   711, 718 (C.D. Cal. 1993) (holding that the Court has no obligation “to accept as true
    8   conclusory allegations . . . or unreasonable inferences.”). Dismissal is warranted
    9   under Federal Rule of Civil Procedure 12(b)(6) when “there is no cognizable legal
  10    theory or an absence of sufficient facts alleged to support a cognizable legal theory.”
  11    Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).
  12    III.   ANALYSIS
  13           Beazley argues in relevant part that the FAC should be dismissed because: (1)
  14    Tralom does not plausibly allege that it suffered “direct physical loss of or damage
  15    to property” as is required under the Policy’s Business Income provisions; and (2)
  16    Tralom does not plausibly allege that the Government Orders were issued as a result
  17    of “direct physical loss of or damage to” property as is required under the Civil
  18    Authority provision.
  19           A. Tralom Has Failed to Allege Facts Demonstrating Its Entitlement to
  20              Coverage Under the Policy’s Business Income Provisions.
  21           Under California law, “[p]hysical loss or damage occurs only when property
  22    undergoes a ‘distinct, demonstrable, physical alteration.’” See e.g., 10E, LLC v.
  23    Travelers Indemn. Co. of Connecticut, No. 2:20-cv-04418-SVW-AS, 2020 WL
  24    5359653, at *4 (C.D. Cal. Sept. 2, 2020) (quoting MRI Healthcare Ctr. Of Glendale,
  25    Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 779 (2010)). This standard
  26    is “met when an item of tangible property has been ‘physically altered’ by perils such
  27    as fire or water,” but it is not satisfied “in instances when the structure of the property
  28    itself is unchanged to the naked eye and the insured claims its usefulness for its

                                                  -6-
Case 2:20-cv-08344-JFW-RAO
         Case 3:20-cv-04466-VCDocument
                                Document
                                       28 51-3
                                           FiledFiled
                                                12/29/20
                                                      01/07/21
                                                           PagePage
                                                                7 of 13
                                                                     10 of
                                                                         Page
                                                                           16 ID #:446



    1   normal purposes has been destroyed or reduced.” MRI Healthcare, 187 Cal. App. 4th
    2   at 778-79; see also Ward General Ins. Servs., Inc. v. Employers Fire Ins. Co., 114
    3   Cal. App. 4th 548 (2003) (holding that a loss of valuable electronic data did not
    4   qualify as “direct physical loss or damage” without any physical alteration to the
    5   storage media.).
    6         Importantly, [u]nder California law, losses from inability to use property do
    7   not amount to ‘direct physical loss of or damage to property’ within the ordinary and
    8   popular meaning of that phrase.” 10E, 2020 WL 5359653, at *4. “Detrimental
    9   economic impact” will not suffice. MRI Healthcare, 187 Cal. App. 4th 779; “An
  10    insured cannot recover by attempting to artfully plead temporary impairment to
  11    economically valuable use of property as physical loss or damage.” 10E, LLC, 2020
  12    WL 5359653, at *5.
  13           The Business Income provisions indicate that the requisite loss or damage
  14    must be physical in nature. In addition to the “direct physical loss of or damage to”
  15    requirement, the Business Income provision also provides that Business Income
  16    losses must be sustained during the "period of restoration," which begins on the date
  17    of damage and ends when the property at the described premises should be “repaired,
  18    rebuilt or replaced,” or when the business is resumed at a new permanent location.
  19    (Dkt. 20., Ex. 1 at p. 7.) The “repair, rebuilt, or replaced” requirement shows that the
  20    loss of or damage to property be physical in nature. See Mudpie, Inc. v. Travelers
  21    Cas. Ins. Co. of Am., No. 20-CV-03213-JST, 2020 WL 5525171, at *4 (N.D. Cal.
  22    Sept. 14, 2020) (stating that the words ‘“[r]ebuild,’ ‘repair’ and ‘replace,’ all strongly
  23    suggest that the damage contemplated by the Policy is physical in nature.”); West
  24    Coast Hotel Management, LLC v. Berkshire Hathaway Guard Insurance Companies,
  25    No. 20-CV-05663-VAP, 2020 WL 6440037, at *3 (C.D. Cal. Oct. 27, 2020) (holding
  26    that “physical loss of or damage to property” plainly requires that the loss or damage
  27    be physical in nature, as is evidenced by the fact that the “Policy contemplates a
  28    ‘period of restoration’ after such loss or damage during which property is ‘repaired,

                                                  -7-
Case 2:20-cv-08344-JFW-RAO
         Case 3:20-cv-04466-VCDocument
                                Document
                                       28 51-3
                                           FiledFiled
                                                12/29/20
                                                      01/07/21
                                                           PagePage
                                                                8 of 13
                                                                     11 of
                                                                         Page
                                                                           16 ID #:447



    1   rebuilt, or replaced.’”).
    2                       1.      The Government Orders Did Not Cause “Direct
    3                               Physical Loss of” Tralom’s Property
    4
    5         Beazley argues that the vast majority of California federal and state decisions

    6   addressing whether COVID-19 related orders could cause physical loss of or damage

    7   to property have unequivocally found that such orders cannot. See e.g., Pappy's

    8   Barber Shops, Inc. v. Farmers Grp., Inc. No. 20-CV-907-CAB-BLM, 2020 WL

    9   5500221, at *4 (S.D. Cal. Sept. 11, 2020) (holding that government orders forcing

  10    plaintiff’s business to stop operating as a result of the COVID-19 pandemic did not

  11    constitute direct physical loss or damage to property); Franklin EWC, Inc. v. Hartford

  12    Financial Services Group, Inc., No. 20-CV-4434-JSC, 2020 WL 5642483, at *2

  13    (N.D. Cal. Sept. 22, 2020) (rejecting the insured’s argument that the closure orders

  14    themselves caused direct physical loss to property); West Coast Hotel Management,

  15    2020 WL 6440037, at *4 (holding that plaintiffs could not state a “legally cognizable

  16    claim” for the temporary loss of use of property because the loss of use of property

  17    due to executive orders constituted only detrimental economic impact and not

  18    physical loss of or damage to property.). The Court agrees. While the Government

  19    Orders temporarily restricted Tralom’s ability to use its property for business

  20    purposes, the restrictions did not cause physical loss of or damage to property because

  21    they did not physically alter Tralom’s tangible property. See e.g., 10E, LLC, 2020
  22    WL 5359653, at *4.
  23          Despite the established California precedent discussed above, Tralom argues
  24    that a “property’s loss of use as intended is sufficient to constitute ‘physical loss of
  25    property’” under the Policy. (Opp. at 3:14-17.) Like the insured in 10E, LLC, 2020
  26    WL 5359653, at *4. Tralom tries to distinguish “physical loss of” property and
  27    “damage to” property insisting that “loss” encompasses the impaired use of property.
  28    (See Opp. 9:14-17.). As such, Tralom argues that the Government Orders restricting

                                                 -8-
Case 2:20-cv-08344-JFW-RAO
         Case 3:20-cv-04466-VCDocument
                                Document
                                       28 51-3
                                           FiledFiled
                                                12/29/20
                                                      01/07/21
                                                           PagePage
                                                                9 of 13
                                                                     12 of
                                                                         Page
                                                                           16 ID #:448



    1   the use of Tralom’s property resulted in “physical loss of” Tralom’s property under
    2   the Policy’s Business Income provision. (Opp. at 7:24-25.) In support, Tralom
    3   principally relies on Total Intermodal Servs. Inc. v. Travelers Prop. Cas. Co. of Am.,
    4   2018 WL 3829767 (C.D. Cal. July 11, 2018).
    5         Intermodal is inapposite, and Tralom’s reliance on it is unavailing. See e.g.,
    6   Plan Check Downtown III, LLC, 2020 WL 5742712 (C.D. Cal. Sept. 10, 2020)
    7   (distinguishing Intermodal from COVID-19 business closures); Mark's Engine Co.
    8   No. 28 Rest., LLC v. Travelers Indem. Co. of Connecticut, No. 2:20-CV-04423-AB,
    9   2020 WL 5938689, at *4 (C.D. Cal. Oct. 2, 2020) (“to the extent Plaintiff relies on
  10    this Court's order in Total Intermodal for the proposition that “direct physical loss
  11    of” encompasses deprivation of property without physical change in the condition of
  12    the property [], the Court notes that such an interpretation of any insurance policy
  13    would be without any “manageable bounds.” (internal citation omitted).) First,
  14    California federal and state courts have applied the “physical alteration” standard
  15    where the underlying policy required “physical loss of or damage to property” in the
  16    COVID-19 context. Selane Products, Inc. v. Continental Cas. Co., No. 20-CV-
  17    07834-MCS, 2020 WL 7253378, at *5 (C.D. Cal. Nov. 24, 2020) (discussing cases).
  18          Second, Intermodal only applies to those situations where there is “permanent
  19    dispossession” of tangible property. See e.g., Mudpie, 2020 WL 5525171, at *4 (N.D.
  20    Cal. Sept. 14, 2020) (holding that “although Mudpie has been dispossessed of its
  21    storefront, it will not be a ‘permanent dispossession’” because “[w]hen the Stay at
  22    Home orders are lifted, Mudpie can regain possession of its storefront. Mudpie's
  23    physical storefront has not been ‘misplaced’ or become ‘unrecoverable,’ and neither
  24    has its inventory.”); Robert W. Fountain, Inc., et al., v. Citizens Ins. Co. of America,
  25    No. 20-CV-05441-CRB, 2020 WL 7247207, at *4 (N.D. Cal. Dec. 9, 2020) (holding
  26
        that “‘loss of property’ contemplates that the property is unrecoverable” and that
  27
        “temporary dispossession is inadequate.”).
  28

                                                 -9-
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 10 of 13 ofPage
                                                                             16 ID #:449



    1          Here, Tralom does not allege in the FAC that it was permanently dispossessed,
    2   or even dispossessed, of its property. (See generally, FAC.) Moreover, Tralom’s FAC
    3   alleges that it resumed business operations on July 6, 2020. (FAC, ¶ 25.) Thus, even
    4   assuming the Policy covered “permanent dispossession” in addition to physical
    5   alteration, the temporary loss of use of property does not constitute “direct physical
    6   loss of property” under Intermodal.
    7
                     2.     The Virus Did Not Cause “Direct Physical Loss of or Damage
    8
                            to” Any Property
    9
   10          Tralom also alleges in the FAC that COVID-19 caused “direct physical
   11   damage and loss” to the “immediate area in and around Plaintiff’s business” because
   12   it “adhere[s] to surfaces.”2 (FAC, ¶ 39.) These wholly conclusory allegations do not
   13   establish “direct physical loss of or damage to” Tralom’s property as required by the
   14   Policy. West Coast Hotel Management, LLC, 2020 WL 6440037, at *4 (“generic
   15   statements regarding the physical nature of COVID- 19” insufficient to show direct
   16   physical loss or damage). Furthermore, nothing in the FAC supports a reasonable
   17   inference that the virus physically altered its property.
   18          Even assuming the truth of these wholly conclusory allegations, Tralom cannot
   19   allege a plausible claim for relief because “the presence of the virus itself, or of
   20   individuals infected the virus, at [p]laintiffs’ business premises or elsewhere do not
   21   constitute direct physical losses of or damage to property.” Pappy's, 2020 WL
   22   5847570, at *1; Uncork & Create LLC v. Cincinnati Ins. Co., No. 2:20-CV-00401,
   23   2020 WL 6436948, at *5 (S.D.W. Va. Nov. 2, 2020) (holding that the presence of
   24   the virus is not sufficient to trigger coverage for physical loss of or damage to
   25   property because “even when present, COVID-19 does not threaten the inanimate
   26
   27
        2
          Notably, in its Opposition, Tralom concedes that COVID-19 “do[es] not inflict
   28   structural damage against the property.” (Opposition at 11:20-22 (ECF No.23.))

                                                 - 10 -
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 11 of 14
                                                                       13 ofPage
                                                                             16 ID #:450



    1   structures covered by property insurance policies, and its presence on surfaces can
    2   be eliminated with disinfectant.”). Similarly, there is no physical loss of or damage
    3   to property where the virus can be eliminated by cleaning the surface of property.
    4   Uncork, 2020 WL 6436948, at *5 (holding that the actual presence of the COVID-
    5   19 virus on property would not be sufficient to trigger coverage for physical loss or
    6   damage because the virus can be eliminated from surfaces with routine cleaning); cf.
    7   Mama Jo's Inc. v. Sparta Ins. Co., 823 F. App'x 868, 879 (11th Cir. 2020). As such,
    8   the presence of the virus does not cause direct physical loss of or damage to property
    9   as a matter of law.
   10          Finally, as Beazley argues in its Motion to Dismiss, the Policy’s Business
   11   Income provision requires that the suspension of the insured’s operations be caused
   12   by direct physical loss of or damage to property. It is evident from Tralom’s own
   13   allegations that it believes the Government Orders, not the alleged presence of the
   14   virus at the Ranch, led Tralom to temporarily cease its operations and suffer financial
   15   losses. (See FAC, ¶ 36. “As a result of the ‘stay at home’ orders, The Ranch was
   16   forced to close its doors . . . .”)
   17          The Court concludes that Tralom has not alleged facts plausibly demonstrating
   18   that it is entitled to coverage under the Policy’s Business Income and Expense to
   19   Reduce Loss provisions. Unable to establish direct physical loss of or damage to
   20   property as a result of the virus or Government Orders, Tralom cannot establish
   21   coverage under the Business Income provisions.
   22
               B.     Tralom Has Failed to Allege Facts Demonstrating Its Entitlement
   23
                      to Civil Authority Coverage
   24
               The Civil Authority provision provides coverage for Business Income loss that
   25
        is “caused by action of civil authority that prohibits access to the described premises
   26
        due to direct physical loss of or damage to property, other than at the described
   27
        premises” caused by a covered cause of loss. (Dkt. 20, Ex. 1 at p. 44 (emphasis
   28

                                                - 11 -
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 12 of 15
                                                                       13 ofPage
                                                                             16 ID #:451



    1   added).) To establish coverage, the FAC must allege that the Government Orders
    2   were issued due to direct physical loss of or damage to property other than at the
    3   described premises.
    4          For the same reasons discussed above, Tralom has not alleged sufficient facts
    5   to establish “direct physical loss of or damage to property.” Tralom generally alleges
    6   that “the government closure orders which directly affected Plaintiff were issued due
    7   to the “proliferation of COVID-19 onto virtually every surface and object in, on and
    8   around The Ranch and its surrounding environment.” (FAC, ¶ 39.) “At most, the
    9   FAC points to a mere possibility” of the presence of the virus, which is insufficient.
   10   10E, LLC, 2020 WL 5359653 at *5. Further, as stated above, the presence of the virus
   11   does not cause direct physical loss of or damage to property as a matter of law.
   12          Unable to allege any physical loss of or damage to property, Tralom
   13   necessarily fails to plausibly allege that the Government Orders were issued as a
   14   result of physical loss of or damage to property. See, e.g., Syufy Enters. v. Homes Ins.
   15   Co. of Indiana, No. 94-0756 FMS, 1995 WL 129229, at *2 n.1 (N.D. Cal. Mar. 21,
   16   1995) (finding that curfews were not imposed following the Rodney King riots
   17   “because of damage to adjacent property” but instead “to prevent ‘potential’ looting,
   18   rioting, and resulting property damage,” and therefore theater owner was not entitled
   19   to civil authority coverage for financial losses sustained when it closed theaters). In
   20   its Opposition, Tralom suggests that the Government Orders satisfy the “physical
   21   loss of or damage to property” requirement of the Civil Authority provision. (Opp.,
   22   11:25-12:3.) But the Government Orders cannot be both the cause of the physical
   23   loss and the result of the physical loss. See Franklin EWC, Inc. v. Hartford Fin. Svs.
   24   Grp., Inc., 2020 WL 5642483 at *2 (stating, “the Closure Orders cannot have been
   25   issued as a result of the Closure Orders”). In addition, the FAC makes clear that the
   26   Government Orders were issued to enforce social distancing and for the prevention
   27   of the spread of disease and not because of the physical alteration of property. (See,
   28   FAC, ¶ 16.)

                                                - 12 -
Case 2:20-cv-08344-JFW-RAO
          Case 3:20-cv-04466-VC
                              Document
                                 Document
                                       28 51-3
                                           Filed 12/29/20
                                                 Filed 01/07/21
                                                            Page Page
                                                                 13 of 16
                                                                       13 ofPage
                                                                             16 ID #:452



    1          As such, Tralom’s FAC fails to sufficiently allege the requisite causal link
    2   between prior physical loss of or damage to property and the subsequent issuance of
    3   the Government Orders.
    4   IV.    CONCLUSION
    5          For the foregoing reasons, Beazley’s motion to dismiss is GRANTED. The
    6   Court concludes that there is no coverage under the Policy’s Business Income
    7   provisions because there was no physical loss of or damage to property. In addition,
    8   the Court concludes that there is no coverage under the Policy’s Civil Authority
    9   provision because the Government Orders were not issued as a result of direct
   10   physical loss of or damage to property.3
   11          Although the Court recognizes that this Circuit has a liberal policy favoring
   12   amendments and that leave to amend should be freely granted, the Court is not
   13   required to grant leave to amend if the Court determines that permitting a plaintiff to
   14   amend would be an exercise in futility. See, e.g., Rutman Wine Co. v. E. & J. Gallo
   15   Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to amend is not an abuse
   16   of discretion where the pleadings before the court demonstrate that further
   17   amendment would be futile."). Tralom fails to indicate that it can allege any
   18   additional facts that would support coverage under the Policy. Accordingly, because
   19   it would be an exercise in futility, the Court denies Tralom leave to amend. The FAC
   20   is DISMISSED WITH PREJUDICE.
   21
   22   IT IS SO ORDERED.

   23   DATED: December 29, 2020                         _________________________
   24                                                    Hon John F. Walter
                                                         United States District Judge
   25
   26
   27
        3
         The Court finds it unnecessary to address Beazley’s remaining arguments for
   28   dismissal.

                                                - 13 -
